Title: From George Washington to Benjamin Tallmadge, 3 December 1782
From: Washington, George
To: Tallmadge, Benjamin


                        Dear Sir

                            Head Quarters Newburgh 1 OClock P.M. Decr 3d 1782
                        
                        The Relief has been countermanded entirely—but your project is to go on without being confined precisely to
                            the time before limited; you will however seize the first good opportunity within a week or ten days; beyond which the
                            Party cannot be kept on the Lines; in the mean time you will communicate your Orders to the two Companies of Light
                            Infantry at Bedford, & take every precaution to make the Enterprize as successful as possible. Your Most Obed.
                            Servt
                        
                            Go: Washington
                        
                    